DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2013/0058555; hereinafter "Miao") in view of Lang (US 2021/0137634).
Regarding claim 1, Miao discloses A method for processing a three-dimensional image data set with two-dimensional X-ray images captured by an X-ray machine ("using 2-D/3-D registration techniques, high-resolution pre-operative computed tomography (CT) volume and intra-operative 2-D X-ray image can be brought into the same coordinate system to provide realistic artery anatomy during the navigation," para. 4), the method comprising: 
providing a three-dimensional image data set of at least one examination zone in which anatomical structures are present; segmenting the three-dimensional image data set to provide a three-dimensional vascular structure model describing a vascular structure and a three-dimensional bone structure model describing a bone structure ("providing a 3D iliac bifurcation and a 3D renal artery bifurcation from a 3D image volume of the patient's abdomen, and a 3D spinal centerline from the 3D image volume of the patient's abdomen," para. 7); 
recording a first two-dimensional X-ray image containing at least a portion the bone structure and at least a portion of the vascular structure using a recording geometry and in the presence of a first contrast agent concentration; recording a second two-dimensional X-ray image of the examination zone, the second two-dimensional X-ray image containing a second contrast agent concentration that is different from the first contrast agent concentration, wherein the recording of the second two-dimensional X-ray image takes place using the same recording geometry as the first two-dimensional X-ray image; subtracting the first and second X-ray images to generate a subtraction image, wherein the subtraction image includes the vascular structure ("an X-ray image of a contrast injected abdominal aorta … to see the vessel better, Digital Subtraction Angiography (DSA) is used. To compute DSA, all images produced with a contrast medium are subtracted by a 'pre-contrast image,' " para. 33); 
and determining an optimum projective geometry using a target function ("automatically initializing pose for registration of 2D fluoroscopic abdominal aortic images with a 3D model of an abdominal aorta … by minimizing a cost function (CA+CS)," para. 7), wherein a first part of the target function represents a similarity between a forward projection of the bone structure model of the three-dimensional image data set and the bone structure in at least one of the first and second X-ray images, while varying an assumed projective geometry (see equation for CS in para. 7, including a difference between "a projection of the 3D spine centerline to a spinal image plane" and "the 2-D spinal centerline"), wherein a second part of the target function represents a similarity between a forward projection of the vascular structure model of the three-dimensional image data set and the vascular structure of the subtraction image, while varying the assumed projective geometry (see equation for CA in para. 7, including a difference between "a projection of the 3-D bifurcations to an aortic image plane" and "2-D … bifurcations of the iliac arteries").
three-part target function, wherein a third part of the three-part target function represents a similarity between all image data of the forward projection of the three-dimensional image data set and all image data of at least one of the first and second X-ray images, while varying the assumed projective geometry.
In the same art of medical image visualization and navigation, Lang teaches registration/projection optimization using a three-part target function, wherein a third part of the three-part target function represents a similarity between all image data of the forward projection of the three-dimensional image data set and all image data of at least one of the first and second X-ray images, while varying the assumed projective geometry ("The optimization can be based on matching of the 3D vs. 2D gray value data of the preoperative scan, or of the 3D and 2D models segmented using the methods described above, or any combination thereof," para. 1032; the "3D and 2D models segmented using the methods described above" are analogous to the first and second parts of the cost/target function described by Miao, and the "matching of the 3D vs. 2D gray value data" is analogous to the claimed third part of the cost/target function which is not disclosed as segmented and would include "all" image data).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Lang to Miao.  The motivation would have been to increase the accuracy of the projection.
Regarding claim 5, the combination of Miao and Lang renders obvious performing a minimization or a maximization of the three-part target function ("minimizing a cost function," Miao, para. 7).
Regarding claim 6, the combination of Miao and Lang renders obvious wherein a digital subtraction angiography is performed and used as the second two-dimensional X-ray image of the examination zone ("Digital Subtraction Angiography (DSA) is used," Miao, para. 33).
Regarding claim 7, the combination of Miao and Lang renders obvious wherein the digital subtraction angiography is combined by a minimum or maximum method ("To combine all of the DSAs to provide a complete vessel, the minimum value of each pixel across the whole DSA sequence is computed, which forms an image known as an 'Maximum Opacity Image,' " Miao, para. 33).
Regarding claim 8, the combination of Miao and Lang renders obvious wherein the X-ray machine is a C-arm X-ray machine ("an X-ray image from a typical C-Arm angulations used during an AAA procedure," Miao, para. 43).
Regarding claim 9, the combination of Miao and Lang renders obvious wherein the three-dimensional image data set is recorded by means of computed tomography, magnetic resonance tomography, or a C-arm X-ray machine ("high-resolution pre-operative computed tomography," Miao, para. 4).
Regarding claim 10, the combination of Miao and Lang renders obvious wherein the three-dimensional image data set is pre-segmented in order to make available a three-dimensional vessel structure and a three-dimensional bone structure ("providing a 3D iliac bifurcation and a 3D renal artery bifurcation from a 3D image volume of the patient's abdomen, and a 3D spinal centerline from the 3D image volume of the patient's abdomen," Miao, para. 7).
Regarding claim 13, the combination of Miao and Lang renders obvious wherein vessel structures with or without a contour or only the contour are displayed superimposed with a live X-ray image on a display device using the forward projection of the vessel structure model in the optimum projection geometry ("overlaying the preoperative 3-D model of the abdominal aorta onto the intra-operative 2-D X-ray images," Miao, para. 3).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Lang, and further in view of de Vaan et al. (US 2020/0170617; hereinafter "de Vaan").
Regarding claim 2, the combination of Miao and Lang does not disclose wherein at least a portion of the three-part target function is compared with a pre-settable threshold value criterion.
In the same art of using cost functions in computer assisted medical interventions, de Vaan teaches wherein at least a portion of the three-part target function is compared with a pre-settable threshold value criterion ("provides the best match … when the cost function Cview has a minimal cost … The set parameters P are updated by adding ΔP and the process is repeated until the cost function is minimized such that is satisfies a stopping criterion," para. 92).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of de Vaan to the combination of Miao and Lang.  The motivation would have been for "reduced patient risk" (de Vaan, para. 11).
Regarding claim 4, the combination of Miao and Lang does not disclose wherein the first, second, and third parts of the three-part target function are differently weighted in order to determine the optimum projective geometry.
In the same art of using cost functions in computer assisted medical interventions, de Vaan teaches wherein the first, second, and third parts of the three-part target function are differently weighted (see Equation 4; "W1, W2, W3 are weight factors that indicate weighing for the corresponding terms," para. 88).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of de Vaan to the determination of the optimum projective geometry of the combination of Miao and Lang.  The motivation would have been for "reduced patient risk" (de Vaan, para. 11).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Lang, and further in view of Hladio (US 2018/0221093).
Regarding claim 11, the combination of Miao and Lang renders obvious displaying, on a display, a superimposition of a forward projection under the optimum projective geometry with a live X-ray image ("overlaying the preoperative 3-D model of the abdominal aorta onto the intra-operative 2-D X-ray images," Miao, para. 3).
The combination of Miao and Lang does not disclose wherein the superimposition of the forward projection under the optimum projective geometry with the live X-ray image is no longer shown on the display if one or more of a movement of the X-ray device, a change in the recording geometry of the live X-ray image, or a shift of position of a corresponding patient on a patient bed is detected.
In the same art of medical image registration and navigation, Hladio teaches wherein the visualization data is no longer shown on the display if one or more of a movement of the X-ray device, a change in the recording geometry of the live X-ray image, or a shift of position of a corresponding patient on a patient bed is detected ("Surgical navigation data is presented via a display unit. Medical images may be registered and navigation provided relative to the images," para. 5; "the computing unit may cease to display surgical navigation if a difference in the orientation of the patient during the procedure and the orientation of the patient during imaging exceeds a pre-set threshold," para. 52).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Hladio to the superimposition of the forward projection under the optimum projective geometry with the live X-ray image of the combination of Miao and Lang.  The motivation would have been to increase patient safety and satisfy "accuracy requirements" (Hladio, para. 52).

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
Regarding claim 3, in the context of the full parent claim and intervening claim, the known prior art does not teach or render obvious aborting the method and providing an option to a user to switch to an alternative two-dimensional method, if the threshold value criterion of the target function is missed.
Regarding claim 12, in the context of the full parent claim and intervening claim, the known prior art does not teach or render obvious wherein at least one measurement field is defined in each live X-ray image, the measurement field narrowly delimits a structure which may change over time, and an evaluation is performed for each live X-ray image in such a way that a sum value obtained by addition of all pixel values in the measurement field is monitored and, for a predetermined percentage change in the sum value compared with the sum value of the previous live X-ray image, the superimposition of the forward projection under the optimum projective geometry with the live X-ray image is no longer shown on the display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611